DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 13 and 23 
Cancelled: Claims 24
Added: None 
Therefore Claims 1 – 23 and 25 are now pending.

Response to Arguments
Applicant’s arguments, filed 10/19/2021, with respect to the rejection(s) of claim(s) 1 – 23 and 25 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please see below.

Allowable Subject Matter
Claims 4 – 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 23 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., US Publication 2016/0098141 A1 in view of Kim et al., US Publication 2018/0284926 A1 in further view of Kim ‘2008 et al., US Publication 2008/0018613 A1 (hereinafter Kim ‘2008).

With regards to Claims 1, 23 and 25, Kang discloses: A display device and method (Abstract) comprising:  
2a display panel (FIG 1, DIS) comprising a display area (FIG 2, AA; see also U_Area) and a non-display area (areas outside AA area; see also FIG 10, NU_Area);  

11a multiplexer circuit (MUX) configured to selectively connect the signal lines to the sensing pad 12in response to the first selection signals (Paragraph [0099 and 117 – 0118]).  
5Kang fails to disclose: input sensing pads disposed in the non-display area, the input sensing pads comprising 6control signal pads and a sensing pad;  
7a shift register array configured to:  8receive a start signal and at least one clock signal through some of the control 9signal pads; and  
iosequentially activate first selection signals and second selection signals;
Kim discloses: input sensing pads (FIG 3, 310, 321 & 322) disposed in the non-display area (FIG 1, A2), the input sensing pads (310, 321 & 322) comprising 6control signal pads (310) and a sensing pad (321 & 322);
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of input sensing pads disposed in the non-display area, the input sensing pads comprising 6control signal pads and a sensing pad in Kang’s invention as taught by Kim’s invention.
The motivation for doing this would have been so that the total area of dead spaces can be minimized (Kim’s invention Paragraph [0371]). 11Therefot
7Kang in view of Kim fails to disclose these limitations, however  
Kim ‘2008 discloses: a shift register array (FIGS 11 & 12 – SRC1 – SRCn+1 and SRC1’ – SRCn+1’) configured to: 

iosequentially activate first selection signals and second selection signals (S1 – Sn and Paragraph [0081, 0086 and 0099]);
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of 7a shift register array configured to:  8receive a start signal and at least one clock signal through some of the control 9signal pads; and iosequentially activate first selection signals in Kang’s modified invention as taught by Kim’s ‘2008 invention.
The motivation for doing this would have been in order to reducing the driving time for the touch screen (Kim’s ‘2008 invention Paragraph [0128])

1With regards to Claim 2, Kim 2008’ discloses:  2the shift register array (FIG 11 & 12) comprises shift registers configured to output a corresponding first 3selection signal (Sout1 – Soutn) among the first selection signals in response to a first input signal (STV’), a first clock 4signal (CKV2), and a second clock signal (CKVB2);  
sthe first input signal of a first shift register among the shift registers is a start signal (FIG 12, STV’; Paragraph [0075]); and  
6the first input signal of an i-th shift register (SRC1’) among the shift registers (SRC1’ – SRCn+1’) is a first selection signal output from an (i-1)-th shift register (i being a positive integer greater than one) (Please see FIG 12 for this feature).  

With regards to Claim 3, Kim ‘2008 discloses: wherein the first clock signal (FIG 12, CKV2) and the second clock signal (CKVB2) have a same period and different phases (Paragraph [0075]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625